      Case 16-59051-wlh         Doc 50 Filed 05/11/20 Entered 05/11/20 08:24:13                  Desc Order
                                  Terminating Employer Ded Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                           Northern District of Georgia
                                  Atlanta Division 1340 United States Courthouse
                                             75 Ted Turner Drive SW
                                                Atlanta, GA 30303
                                                  404−215−1000

In    Micah Jansyl Holden                   Case No.: 16−59051−wlh
Re:                                         Chapter: 13
                                            Judge: Wendy L. Hagenau
      Debtor(s)

               ORDER TO EMPLOYER TO TERMINATE ORDER TO DEDUCT OR REMIT

To: Cintas Corporation, No. 2




It appearing that the Chapter 13 plan was COMPLETED on May 8, 2020,

It is hereby ORDERED that the previous Order issued by this Court directing the Employer to deduct a portion of the
above−referenced Debtor(s) wages is hereby TERMINATED, thus relieving the Employer of any obligation to
deduct from any monies due and owing to the debtor.

The Clerk is directed to serve a copy of this Order on Debtor, Debtor's Counsel, any Trustee, and Employer.

SO ORDERED, on 5/11/20




                                                                Wendy L. Hagenau
                                                                UNITED STATES BANKRUPTCY JUDGE



Dated: May 11, 2020
Form termedo −08/2019
